EXHIBIT 10.4

 

GENERAL SECURITY AGREEMENT

 

THIS AGREEMENT is made as of the 28 day of November, 2018.

 

BETWEEN:

 

BODY AND MIND INC., having an office at 750-1095 West Pender street Vancouver,
BC v6e 2m6, a Nevada corporation

 

(the “Debtor”)

 

AND:

 

AUSTRALIS CAPITAL INC., having an office at 376 East Warm Springs Road, Suite
190, Las Vegas, Nevada, USA 89119, an Alberta corporation

 

(the “Secured Party”)

 

WHEREAS:

 



 

A. The Debtor and the Secured Party have entered into a loan agreement dated as
of the date hereof (the “Loan Agreement”) pursuant to which the Debtor borrowed
a loan in the principal amount of $4,000,000 USD (the “Loan”) from the Secured
Party; and

 

 

 

 

B. It is a condition of the Secured Party making the Loan to the Debtor that the
Debtor grant the Security Interest (as hereinafter defined) to the Secured Party
as security for repayment of the Loan.



 

NOW THEREFORE for valuable consideration, the receipt and sufficiency of which
are acknowledged by each party, the Debtor enters into this Agreement with the
Secured Party as follows:

 

Obligations

 

1. This Agreement and the Security Interest are in addition to and not in
substitution for any other security interest now or hereafter held by the
Secured Party from the Debtor or from any other person whomsoever and shall be
general and continuing security for the payment of all indebtedness and
liability of the Debtor to the Secured Party (including interest thereon),
present or future, absolute or contingent, joint or several, direct or indirect,
matured or not, extended or renewed, wheresoever and howsoever incurred, and any
ultimate balance thereof, including all advances on current or running account
and all future advances and re advances, and whether the same is from time to
time reduced and thereafter increased or entirely extinguished and thereafter
incurred again and whether the Debtor be bound alone or with another or others
and whether as principal or surety, and for the performance and satisfaction of
all obligations of the Debtor to the Secured Party relating to the Loan
Agreement, whether or not contained in this Agreement and whether the Debtor be
bound alone or with another or others (all of which indebtedness, liability, and
obligations are collectively the “Obligations”).

 

   

   



- 2 -

 

Creation of Security Interest

 



2. As security for the payment and performance of the Obligations, the Debtor,
does:



 



 

(a) grant to the Secured Party, by way of security interest, mortgage, charge,
assignment, and transfer, a security interest in all of the Debtor’s present and
after acquired personal property, and in all personal property in which the
Debtor has rights, of whatever nature or kind and wherever situate, including,
without limitation, all of the following now owned or hereafter owned or
acquired by or on behalf of the Debtor:



 



 

(i) all inventory of whatever kind and wherever situate, including, without
limitation, goods acquired or held for sale or lease or furnished or to be
furnished under contracts of rental or service, all raw materials, work in
process, finished goods, returned goods, repossessed goods, and all packaging
materials, supplies, and containers relating to or used or consumed in
connection with any of the foregoing (collectively the “Inventory”);

 

 

 

 

(ii) all equipment of whatever kind and wherever situate, including, without
limitation, all machinery, tools, apparatus, plant, fixtures, furniture,
furnishings, chattels, motor vehicles, vessels, and other tangible personal
property of whatsoever nature or kind (collectively the “Equipment”);

 

 

 

 

(iii) all book accounts and book debts and generally all accounts, debts, dues,
claims, choses in action, and demands of every nature and kind howsoever arising
or secured, including letters of credit and advices of credit, which are now
due, owing, or accruing or growing due to or owned by or which may hereafter
become due, owing, or accruing or growing due to or owned by the Debtor (the
“Accounts”);

 

 

 

 

(iv) all contractual rights, insurance claims, licences, goodwill, patents,
trademarks, trade names, copyrights, and other intellectual property of the
Debtor or in which the Debtor has an interest, all other choses in action of the
Debtor of every kind which now are, or which may at any time hereafter be, due
or owing to or owned by the Debtor, and all other intangible property of the
Debtor which is not Accounts, Chattel Paper, Instruments, Documents of Title,
Investment Property, or Money;

 

 

 

 

(v) all Money;

 

 

 

 

(vi) the undertaking of the Debtor;

 

 

 

 

(vii) all Chattel Paper, Documents of Title (whether negotiable or not),
Instruments, Intangibles, and Investment Property now owned or hereafter owned
or acquired by or on behalf of the Debtor (including such as may be returned to
or repossessed by the Debtor), and all other goods of the Debtor which are not
Equipment, Inventory, or Accounts;



   



   

   



- 3 -

 



 

(viii) all deeds, documents, writings, papers, books of account and other books,
and electronically recorded data relating to any of the foregoing or by which
any of the foregoing is or may hereafter be secured, evidenced, acknowledged or
made payable; and

 

 

 

 

(ix) all renewals, accretions and substitutions of any of the foregoing and all
after acquired personal property and fixtures and crops in any form derived
directly or indirectly from any dealing with the Collateral or Proceeds,
including rights to insurance payments and any other payments representing
indemnity or compensation for loss or damage to Collateral or Proceeds (the
“Proceeds”).



 

2.1 The grants, mortgages, charges, transfers, assignments and security
interests herein created are collectively referred to in this Agreement as the
“Security Interest”.

 

2.2 All of the present and after-acquired personal property of the Debtor
purported to be made subject to the Security Interest, is herein called the
“Collateral”.

 

2.3 The Secured Party acknowledges that the Security Interest granted hereunder
by the Debtor is subordinated to that certain Master Promissory Note issued by
Debtor totalling US $1,000,000 at 8% which is comprised of 6 security agreements
with an effective date of November 2, 2019, commencing on Feb. 14, 2019 with a
maturity date of Feb. 14, 2020

 

2.4 The terms “accounts”, “Chattel Paper”, “Consumer Goods”, “Documents of
Title”, “financing statement”, “financing change statement”, “goods”,
“Instrument”, “Intangibles”, “Investment Property”, “Money”, “Proceeds”,
“Security Account”, “Security Entitlement”, “verification statement”, as used in
this Agreement have the meanings specified in the Personal Property Security Act
(British Columbia) (the “PPSA”) and shall be deemed to include both the singular
and plural of such terms.

 

Future Collateral

 

3. The Debtor agrees to promptly inform the Secured Party in writing of the
acquisition by the Debtor of any Collateral which are serial numbered goods (as
defined in the PPSA) and to execute and deliver at its own expense from time to
time amendments to this Agreement or additional agreements as may be reasonably
required by the Secured Party in order that the Security Interest shall attach
to all of the Collateral.

 

Attachment

 



4. The Debtor acknowledges that



 



 

(a) value has been given;

 

 

 

 

(b) the Debtor has rights in the Collateral (other than after‑acquired
Collateral); and

 

 

 

 

(c) the parties have not agreed to postpone the time for attachment of the
Security Interest.



 



   

   



- 4 -

 

Dealings with Collateral

 

5. Until the occurrence of an Event of Default (which in this Agreement will
have the meaning set forth in the Loan Agreement), the Debtor may collect the
Accounts in the ordinary course of its business; except that all Accounts so
collected shall be paid to the Secured Party immediately upon request made after
the occurrence of an Event of Default.

 

Notification to Account Debtor

 

6. The Secured Party may, after the occurrence and during the continuation of an
Event of Default,

 



 

(a) notify any person obligated to the Debtor in respect of an Account,
Intangible, Chattel Paper or Instrument to make payment to the Secured Party of
all such present and future amounts due or to become due under any Account,
Intangible, Chattel Paper or Instrument;

 

 

 

 

(b) take control of the Proceeds; and

 

 

 

 

(c) apply any Money taken as Collateral to the satisfaction of the Obligations.



 

Exceptions

 

6.1 The last day of the term of any lease, sublease or agreement therefor is
specifically excepted from the Security Interest, but the Debtor will stand
possessed of such last day in trust to assign and dispose of as the Secured
Party shall direct.

 

6.2 The Security Interest shall not render the Lender liable to observe or
perform any term or covenant or condition of any agreement, document or
instrument to which the Debtor is a party or by which it is bound. In addition,
the Security Interest does not and shall not extend to, and the Collateral shall
not include, any agreement, right, franchise, licence or permit (the
“Contractual Rights”) to which the Debtor is a party or of which the Debtor has
the benefit, to the extent that the creation of the Security Interest herein
would constitute a breach of the terms of or permit any person to terminate the
Contractual Rights, but the Debtor shall hold its interest therein in trust for
the Lender and shall assign such Contractual Rights to the Lender forthwith upon
obtaining the consent of all other parties thereto. The Debtor agrees that it
shall, if required by the Lender, use commercially reasonable efforts to obtain
any consent required to permit any Contractual Rights to be subject to the
Security Interest herein.

 

6.3 All Consumer Goods are excepted from the Security Interest.

 

   

   



- 5 -

 

Representations of Debtor

 

7. The Debtor represents and warrants that:

 



 

(a) this Agreement is granted in accordance with resolutions of the directors
(and of the shareholders as applicable) of the Debtor and all other matters and
things have been done and performed so as to authorize and make the execution
and delivery of this Agreement and the performance of the obligations of the
Debtor hereunder legal, valid and binding;

 

 

 

 

(b) the Debtor lawfully owns and possesses all presently held Collateral and has
good title thereto, free from all security interests, charges, encumbrances,
liens and claims, save only security interests, if any, consented to in writing
by the Secured Party, and the Debtor has good right and lawful authority to
grant the Security Interest; and

 

 

 

 

(c) the chief executive office of the Debtor is in British Columbia.



 

Covenants of Debtor

 

8. The Debtor covenants and agrees with the Secured Party:

 



 

(a) not to change its name, its principal place of business, its chief executive
office or the location of any of the Collateral without giving 30 days’ prior
written notice thereof to the Secured Party;

 

 

 

 

(b) not to sell, exchange, transfer, assign, lease or otherwise dispose of or
deal in any way with Collateral or release, surrender or abandon possession of
Collateral or move or transfer Collateral from British Columbia, or enter into
any agreement or undertaking to do any of the foregoing except as may be
permitted in this Agreement;

 

 

 

 

(c) not to create or permit to exist any encumbrance against any of the
Collateral except the Security Interest created by this Agreement;

 

 

 

 

(d) to defend the title to the Collateral for the benefit of the Secured Party
against all claims and demands;

 

 

 

 

(e) to promptly pay when due all taxes, assessments, rates, levies, payroll
deductions, workers’ compensation assessments, and any other charges which could
result in the creation of a statutory lien or deemed trust in respect of the
Collateral;

 

 

 

 

(f) to do, make, execute and deliver such further and other assignments,
transfers, deeds, security agreements and other documents as may be required by
the Secured Party to establish in favour of the Secured Party and perfect the
Security Interest intended to be created hereby and to accomplish the intention
of this Agreement and, if requested by the Secured Party, to specifically assign
to the Secured Party, the Debtor’s rights and interests (but not the Debtor’s
obligations) under any contracts to which the Debtor is a party;

 

 

 

 

(g) to pay all expenses, including reasonable solicitors’ fees and
disbursements, receivers’ fees and disbursements, and accounting fees and
disbursements incurred by or on behalf of the Secured Party, its lenders or any
Receiver, as hereinafter defined, in connection with inspecting the Collateral,
investigating title to the Collateral, the preparation, perfection,
preservation, and enforcement of this Agreement, including taking, recovering
and keeping possession of the Collateral and all expenses incurred by or on
behalf of the Secured Party or such lenders or any Receiver in dealing with
other creditors of the Debtor in connection with the establishment and
confirmation of the priority of the Security Interests, all of which expenses
shall be payable forthwith upon demand with interest at the highest rate
specified in the documents evidencing or agreements comprising the Obligations
and shall form part of the Obligations; and

 

 

 

 

(h) to observe and perform all of its obligations under or in connection with
any other security agreement creating a security interest over the Collateral or
any part thereof.



    



   

   



- 6 -

 

Enforcement and Remedies

 

9. Upon the occurrence of one or more Events of Default, the Debtor shall be in
default under this Agreement, the Obligations shall, at the option of the
Secured Party, be immediately due and payable and the Security Interest shall
become enforceable at the option of the Secured Party. Upon the Security
Interest becoming enforceable, the Secured Party shall have the following
remedies in addition to any other remedies available under the PPSA or otherwise
at law or in equity or contained in the documents evidencing or agreements
comprising the Obligations or any other agreement between the Debtor and the
Secured Party, all of which remedies shall be independent and cumulative:

 



 

(a) entry of any premises where Collateral may be located;

 

 

 

 

(b) possession of Collateral by any method permitted by law;

 

 

 

 

(c) the sale or lease of Collateral;

 

 

 

 

(d) the collection of any rents, income, and profits received in connection with
the business of the Debtor or the Collateral;

 

 

 

 

(e) the collection, realization, sale or other dealing with any Accounts of the
Debtor;

 

 

 

 

(f) the appointment by instrument in writing of a receiver or a receiver‑manager
(each of which is herein called a “Receiver”) of the Collateral;

 

 

 

 

(g) the exercise by the Secured Party of any of the powers set out in §13,
without the appointment of a Receiver;

 

 

 

 

(h) proceedings in any court of competent jurisdiction for the appointment of a
Receiver or for the sale of the Collateral; and

 

 

 

 

(i) the filing of proofs of claim and other documents in order to have the
claims of the Secured Party lodged in any bankruptcy, winding‑up, or other
judicial proceeding relating to the Debtor.



    



   

   



- 7 -

 

Powers of Receiver

 

10. Any Receiver appointed by the Secured Party may be any person licensed as a
trustee under the Bankruptcy and Insolvency Act (Canada), and the Secured Party
may remove any Receiver so appointed and appoint another or others instead. Any
Receiver appointed shall act as agent for the Debtor for all purposes, including
the occupation of any premises of the Debtor and in carrying on the Debtor’s
business and the Secured Party shall not be liable for any act or omission of
any Receiver. The Debtor agrees to ratify and confirm all actions of the
Receiver and to release and indemnify the Receiver and the Secured Party in
respect of all such actions. Any Receiver so appointed shall have the power:

 



 

(a) to enter upon, use, and occupy all premises owned or occupied by the Debtor;

 

 

 

 

(b) to take possession of the Collateral;

 

 

 

 

(c) to carry on the business of the Debtor;

 

 

 

 

(d) to borrow money required for the maintenance, preservation or protection of
the Collateral or for the carrying on of the business of the Debtor, and in the
discretion of such Receiver, to charge and grant further security interests in
the Collateral in priority to the Security Interest, as security for the money
so borrowed;

 

 

 

 

(e) to sell, lease, or otherwise dispose of the Collateral in whole or in part
and for cash or credit, or part cash and part credit on such terms and
conditions and in such manner as the Receiver shall determine in its discretion;

 

 

 

 

(f) to demand, commence, continue or defend any judicial or administrative
proceedings for the purpose of protecting, seizing, collecting, realizing or
obtaining possession or payment of the Collateral, and to give valid and
effectual receipts and discharges therefor and to compromise or give time for
the payment or performance of all or any part of the Accounts or any other
obligation of any third party to the Debtor; and

 

 

 

 

(g) to exercise any rights or remedies which could have been exercised by the
Secured Party against the Debtor or the Collateral.



   

Performance of Obligations

 

11. If the Debtor fails to perform any of its obligations hereunder, the Secured
Party may, but shall not be obliged to, perform any or all of such obligations
without prejudice to any other rights and remedies of the Secured Party
hereunder, and any payments made and any costs, charges, expenses and legal fees
and disbursements (on a solicitor/client basis) incurred in connection therewith
shall be payable by the Debtor to the Secured Party forthwith upon demand with
interest at the highest rate specified in the documents evidencing or agreements
comprising the Obligations.

 

Failure to Exercise Remedies

 

12. The Secured Party shall not be liable for any delay or failure to enforce
any remedies available to it or to institute any proceedings for such purposes.
The Secured Party may waive any Event of Default, provided that no such waiver
shall be binding upon the Secured Party unless in writing nor shall it affect
the rights of the Secured Party in connection with any other or subsequent Event
of Default.

 

   

   



- 8 -

 

Application of Payments

 

13. All payments made in respect of the Obligations and all monies received by
the Secured Party or any Receiver appointed by the Secured Party in respect of
the enforcement of the Security Interest (including the receipt of any Money)
may be held as security for the Obligations or applied in such manner as may be
determined in the discretion of the Secured Party and the Secured Party may at
any time apply or change any such appropriation of such payments or monies to
such part or parts of the Obligations as the Secured Party may determine in its
discretion. The Debtor shall remain liable to the Secured Party for any
deficiency and any surplus funds realized after the satisfaction of all
Obligations shall be paid in accordance with applicable law.

 

Dealings by Secured Party

 

14. The Secured Party may grant extensions of time and other indulgences, take
and give up securities, accept compositions, grant releases and discharges, and
otherwise deal with the Collateral, the Debtor, debtors of the Debtor, sureties
of the Debtor, and others as the Secured Party may see fit, without prejudice to
the Obligations and the rights of the Secured Party to hold and realize upon the
Security Interest. The Secured Party has no obligation to keep Collateral
identifiable, or to preserve rights against other persons in respect of any
Collateral.

 

Amalgamation by Debtor

 

15. The Debtor hereby acknowledges and agrees that in the event it amalgamates
with any other corporation or corporations, it is the intention of the parties
hereto that the term Debtor, when used herein, shall apply to each of the
amalgamating corporations and to the amalgamated corporation, such that the
Security Interest granted hereby:

 



 

(a) shall extend to Collateral owned by each of the amalgamating corporations
and the amalgamated corporation at the time of amalgamation and to any
Collateral thereafter owned or acquired by the amalgamated corporation;

 

 

 

 

(b) shall secure the Obligations of each of the amalgamating corporations and
the amalgamated corporation to the Secured Party at the time of amalgamation and
any Obligations of the amalgamated corporation to the Secured Party arising
after the amalgamation; and

 

 

 

 

(c) shall attach to Collateral owned by each corporation amalgamating with the
Debtor, and by the amalgamated corporation, at the time of amalgamation, and
shall attach to any Collateral thereafter owned or acquired by the amalgamated
corporation when such becomes owned or is acquired.



 

Notice

 

16. Without prejudice to any other method of giving notice, any notice required
or permitted to be given hereunder to any party shall be conclusively deemed to
have been received by such party on the date following the sending thereof by
prepaid private courier to such party at its address noted on the first page of
this Agreement.

 

Separate Security

 

17. This Agreement and the Security Interest are in addition to and not in
substitution for any other security now or hereafter held by the Secured Party
in respect of the Debtor, the Obligations or the Collateral.

 

   

   



- 9 -

 

Secured Party Not Obliged to Advance

 

18. Nothing in this Agreement shall obligate the Secured Party to make any loan
or accommodation to the Debtor, or extend the time for payment or satisfaction
of any Obligations.

 

Severability

 

19. If any provision of this Agreement is be deemed by any court of competent
jurisdiction to be invalid or void, the remaining provisions shall remain in
full force and effect.

 

Time of Essence

 

20. Time is of the essence of this Agreement.

 

Grammatical Changes

 

21. This Agreement is to be read as if all changes in grammar, number and gender
rendered necessary by the context had been made, specifically including a
reference to a person as a corporation and vice‑versa.

 

Including

 

22. The word “including”, when following any word or words is not to be
construed as limiting the preceding word or words but the preceding word or
words are to be construed as referring to all items or matters that could fall
within the broadest possible interpretation of the preceding word or words.

 

Agreement Unconditional

 

23. There are no representations, warranties or collateral agreements by the
Secured Party to the Debtor relating to the subject‑matter hereof and possession
of an executed copy of this Agreement by the Secured Party constitutes
conclusive evidence that it was executed and delivered by the Debtor free of all
conditions.

 

Governing Law; Attornment

 

24. This Agreement shall be interpreted in accordance with the laws of British
Columbia, and, without prejudice to the ability of the Secured Party to enforce
this Agreement in any other proper jurisdiction, the Debtor hereby irrevocably
submits and attorns to the jurisdiction of the courts of British Columbia.

 

Successors and Assigns

 

25. This Agreement and the Obligations may be assigned in whole or in part by
the Secured Party to any person, firm or corporation without notice to or the
consent of the Debtor. This Agreement may not be assigned by the Debtor without
the prior written consent of the Secured Party. This Agreement is binding upon
the parties hereto, and their respective heirs, executors, administrators, legal
personal representatives, successors and permitted assigns; “successors”
includes any corporation resulting from the amalgamation of any corporation with
another corporation.

 

   

   



- 10 -

 

Copy of Agreement

 

26. The Debtor acknowledges receipt of an executed copy of this Agreement.

 

Verification Statements; Financing Statements

 

27. The Debtor waives the right to receive any verification statement, financing
statement or financing change statement related to this Agreement or related to
any other security agreement in respect of the Obligations.

 

[Remainder of this page intentionally left blank; signature page follows]

 

   

   



- 11 -

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the Debtor
as of the day and year first above written.

 

BODY AND MIND INC.

 

 

 

Per:

/s/ Leonard Clough

 

 

Authorized Signatory

 

 

   



 



 